DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James Hwa (reg. 42,680) on 6/29/2022.

The application has been amended as follows: 
1. (Currently Amended)	System for managing temperature of an electrical enclosure, said electrical enclosure delimiting a first volume that is closed with respect to an outside, said system comprising:
a first chamber delimiting a closed second volume and a tank housed in said first chamber and delimiting a closed third volume inside said first chamber, distinct from the second volume, 
first air transfer means arranged between a first air inlet/outlet connected to the second volume and a second air inlet/outlet
second air transfer means arranged between a third air inlet/outlet connected to the third volume and a fourth air inlet/outlet
wherein said system is configured to operate according to a mode of operation being chosen from among at least: 
	a first mode of operation in which the first air transfer means is operated to generate a first flow of air from the second volume to said first volume and the second air transfer means is operated to generate a second flow of air from the first volume to said third volume, and 
		a second mode of operation in which the first air transfer means is operated to generate a first flow of air from the first volume to said second volume and the second air transfer means is operated to generate a second flow of air from said third volume to said first volume.

8. (Currently Amended)  System according to claim 1, further comprising a temperature sensor

19. (Currently Amended)   System according to claim 1, wherein the electrical enclosure the closed first volume, wherein the the walls, the second air inlet/outlet and the fourth air inlet/outlet of the system being connected to said first volume.

20. (Currently Amended)  Method for managing temperatureof an electrical enclosure, said electrical enclosure delimiting a first volume that is closed with respect to an outside, the method comprising: 
selecting a mode of operation of a system comprising: 
	a first chamber delimiting a closed second volume and a tank housed in said first chamber and delimiting a closed third volume inside said first chamber, distinct from the second volume, 
	first air transfer means arranged between a first air inlet/outlet connected to the second volume and a second air inlet/outlet
	second air transfer means arranged between a third air inlet/outlet connected to the third volume and a fourth air inlet/outlet
	wherein said mode of operation being chosen from among at least: 
		(1) a first mode of operation in which the first air transfer means is operated to generate a first flow of air from the second volume to the first volume and the second air transfer means is operated to generate a second flow of air from the first volume to the third volume, and 
		(2) a second mode of operation in which the first air transfer means is operated to generate a first flow of air from the first volume to the second volume and the second air transfer means is operated to generate a second flow of air from the third volume to the first volume; and 
applying said selected mode of operation by control of the first air transfer means and of the second air transfer means.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Khachaturov [U.S. Pat. 10,524,382] teaches where an air exchanger, as well as power electronic components and coolers, being in a thermal contact with low-current electronic components, are cooled with a single flow of previously cleaned extraneous air, directed from a top of an enclosure to its bottom part, while directing the air flow through the coolers, spaced along the length of an air channel of the electronic device, into a mixing zone of heated and cool air. Wherein the cool air is supplied into the mixing zone by means of the bypass air channel, installed above at least one cooler.
Biragoni et al. [U.S. Pub. 2016/0234974] teaches where a heat generating module includes an inlet side, an outlet side, a heat generating component and an internal fan. The enclosure also includes a heat collector positioned adjacent the outlet side of the heat generating module to collect warm air from the outlet side of the heat generating module and divert the warm air to the bottom portion of the enclosure to mix with cooler air. The internal fan of the heat generating module draws the mixed air into the heat generating module to create an airflow loop within the enclosure to cool the heat generating component without a heat sink, a heat exchanger, or a fan external to the heat generating module.
Perrin et al. [U.S. Pub. 2014/0246169] teaches an electrical cabinet comprising a separation plane defining a first space located toward a front portion, and a second space located toward a back portion; a partition dividing the second space into a first subspace located toward the front portion and a second subspace located toward the rear portion, the partition configured in the electrical cabinet to form at least two passages enabling an airflow to circulate between the first subspace and the second subspace; and a cooling source arranged to be in contact with the airflow.
Stoller et al. [U.S. Pub. 2004/0007348] teaches a housing comprising side vents, a vent compartment, a cooling compartment, electronics compartment, cable compartment, and a battery compartment disposed within said housing, wherein said battery compartment includes at least one opening for the through-flow of air from within said housing. 
The prior art of record fail to teach or suggest, individually or in combination, the structure of the first volume, second volume, and third volume, where the tank is housed in the first chamber delimiting the closed third volume inside said first chamber, distinct from the second volume, and a first mode of operation in which the first air transfer means is operated to generate a first flow of air from the second volume to said first volume and the second air transfer means is operated to generate a second flow of air from the first volume to said third volume, and a second mode of operation in which the first air transfer means is operated to generate a first flow of air from the first volume to said second volume and the second air transfer means is operated to generate a second flow of air from said third volume to said first volume, in combination with the remaining limitations as set forth in claims 1 and 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119